TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00182-CV



          John J. Rogers, Jr.; James R. Winton and Burl Richardson, Appellants

                                              v.

                     Texas Board of Architectural Examiners, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
  NO. D-1-GN-08-004634, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties’ third joint motion to abate this cause is GRANTED, and the appeal is

ABATED until June 8, 2012. The parties shall submit either a motion to reinstate or a joint

status report concerning the status of settlement negotiations no later than June 8, 2012.

Upon reinstatement, motions for rehearing will be due no later than the tenth (10th) date

following reinstatement.



                                                   _______________________________________

                                                   J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: February 17, 2012